Citation Nr: 0915460	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-37 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to July 
1960 and from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the RO.


FINDINGS OF FACT

1.  The Veteran suffers from a bilateral hearing disability; 
however, it cannot be medically attributed to any injury, 
disease, or event during active military service.

2.  Sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year 
period(s) following the Veteran's separation from active 
service.


CONCLUSION OF LAW

The Veteran's hearing disability is not the result of disease 
or injury incurred in or aggravated by active military 
service; a sensorineural hearing disability may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for 
bilateral hearing loss.  He says that he was a crew chief for 
F-100 and F-101 jet aircraft during service, and that he was 
exposed to extreme noise while working on the flight line.  
He believes that his hearing loss can be attributed to in-
service exposure to noise.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the Veteran in March 2006-prior to the initial adjudication 
of his claim-the RO informed the Veteran of the information 
and evidence required to substantiate his claim and of his 
and VA's respective duties for obtaining the information and 
evidence.

The Board recognizes that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  However, no questions with respect to rating 
and/or effective date are currently before the Board on 
appeal. Indeed, as set forth below, the Board has determined 
that the Veteran's claim for service connection must be 
denied.  Consequently, no rating or effective date will be 
assigned as a matter of law.  Under the circumstances, the 
Board finds that the purpose of the notice requirement has 
been satisfied.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service private 
medical treatment.  He has been examined, an etiological 
opinion has been obtained, and he has not identified and/or 
provided complete releases for any additional evidence that 
exists and can be procured.  No further development action is 
required.



II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  The report of a May 2006 VA examination clearly 
demonstrates that he has a bilateral hearing disability 
inasmuch it shows, among other things, that his speech 
recognition scores are less than 94 percent, bilaterally.  
See 38 C.F.R. § 3.385 (2008) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
if the auditory threshold at 500, 1000, 2000, 3000, and/or 
4000 Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent)

Nor is there any dispute that the Veteran was exposed to 
excessive noise in service.  The Veteran's service records 
clearly show that he worked as an aircraft mechanic while on 
active duty, and service connection for tinnitus has already 
been established on the basis of in-service exposure to 
noise.  The real question here is whether there is a nexus, 
or link, between the Veteran's hearing disability and his in-
service noise exposure.

The evidence pertaining to nexus includes the Veteran's 
service treatment records, which are entirely devoid of any 
mention of a hearing impairment.  Hearing Conservation Data 
forms, dated in January 1959, May 1959, October 1962, and 
February 1964 all show that he wore hearing protection 
"always or frequently" during exposure to loud noise, and 
audiometric testing performed in July 1965, in connection 
with his separation from his second period of service, shows 
that he did not have a hearing "disability" in either ear 
at that time, as VA defines the term.  Id.

The earliest available evidence of an objective hearing 
disability is dated in March 1999; more than 33 years after 
the Veteran's discharge from service.  In May 2006, the 
Veteran underwent a VA examination.  After examining the 
Veteran, reviewing his claims file, and taking note of 
possible exposures to noise (both during and after service; 
including as a result of post-service hunting and use of a 
riding lawn mower), the examiner concluded that it was not 
likely that the Veteran's hearing loss was related to 
service.  In support of her opinion, the examiner noted that 
audiometric findings at the time of service discharge in July 
1965 were normal by VA standards.

In December 2006, the Veteran submitted an excerpt from a VA 
publication pertaining to hearing impairment.  The excerpt 
indicates, among other things, that noise can result in 
temporary or permanent hearing loss; that the effect of 
repeated sound overstimulation is cumulative over a lifetime; 
that repeated exposure to sounds that cause temporary 
threshold shift (TTS) may gradually cause permanent noise-
induced hearing loss (NIHL) in experimental animals; that the 
first audiometric sign of NIHL resulting from broadband noise 
is usually a loss of sensitivity from 3000 through 6000 
Hertz; and that an important consequence of the sensitivity 
loss associated with NIHL is difficulty in understanding 
speech.  In September 2007, the Veteran's representative 
provided additional argument pertaining to reports produced 
on the subject by the Institutes of Medicine.  No copies of 
those reports were supplied, however.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss.  Although 
the Veteran believes that his hearing loss can be attributed 
to military noise exposure, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical etiology.  As a result, his 
assertions in that regard cannot be accorded any probative 
weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  His service 
treatment records are completely devoid of any complaints or 
findings relative to hearing loss, and none of the available 
evidence demonstrates that a sensorineural hearing loss was 
manifested to a compensable degree during the one-year 
period(s) following the Veteran's separation from active 
duty.  The principles set out in the publication and studies 
cited by the Veteran and his representative are generic in 
nature, do not speak to the likelihood that the Veteran's 
hearing loss is related to his period of service, and are in 
any event outweighed by the opinion offered by the VA 
examiner in May 2006, which was based on review of the facts 
specific to this case.  The greater weight of the evidence is 
against the claim for service connection, and the appeal must 
be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


